01/06/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0577



                               No. DA 21-0577

IN THE MATTER OF:

W.T.,

        A Youth in Need of Care.


                    GRANT OF EXTENSION OF TIME


        Appellant Mother, through counsel, seeks a 45-day extension of time

to file her opening brief on appeal. Counsel represents that the State does not

object to an extension of 30 days. Upon consideration of the motion and

counsel’s affidavit, the Court finds good cause for the requested extension.

        IT IS THEREFORE ORDERED that the Appellant is granted an

extension of time until March 14, 2022, to prepare, serve, and file the

Opening Brief.

        No further extensions will be granted.




                                                                         Electronically signed by:
                                                         Grant of Extension of Mike
                                                                               Time McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             January
                                                                            PAGE   1 6 2022